DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendment filed on 10/03/2022. Claims 1-20 have been cancelled.

Claims 21-40 are presented for examination. 

In response to the nonstatutory double patenting rejection, Applicant stated in the page 6 of Remarks that “Applicant respectfully request the rejection be held in abeyance until other rejections are withdrawn”. Therefore, the double patenting is maintained until filing of a terminal disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,102,159. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,102,159 contain the same elements of claim 21 of instant application: (1) transmitting (i.e., uploading), from an originating communication device to an external storage device, a copy of a file; (2) obtaining at the originating communication device an address of the copy of the file; (3) subsequent to the transmitting (i.e., uploading) and the obtaining, generating a message at the originating communication device; (4) prior to transmission of the message, receiving, at the originating communication device, a selection of the file for inclusion in the message; (5) automatically including, at the originating communication device, the address in the message; and (6) transmitting, from the originating communication device to the receiving communication device, the message including the address without (i.e., omitting) attaching the file. Therefore, claims 21-40 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 

Present Application 17/409,533
21.   A  method comprising:
  (1) transmitting, from an originating communication device to an external storage device, a copy of a file; 
   (2) obtaining at the originating communication device an address of the copy of the file; 
  
  (3) subsequent to the transmitting and the obtaining, generating a message at the originating communication device, wherein the message is to be transmitted to a receiving communication device; 
  (4) prior to transmission of the message, receiving, at the originating communication device, a selection of the file for inclusion in the message; 
    

(5) automatically including, at the originating communication device, the address in the message; and 
  


 (6) transmitting, from the originating communication device to the receiving communication device, the message including the address without attaching the file.
U.S. Patent 11,102,159
1.  A method comprising:
(1) uploading, from an originating communication device to an external storage device, a copy of a file;
  (2)  obtaining at the originating communication device, in response to the uploading, an address of the copy of the file;
 (3) subsequent to the uploading 
and the obtaining, generating a message at the originating communication device, the message addressed to a receiving communication device;
 (4) prior to transmission of the message, receiving, at the originating communication device, a selection of the file for attachment to the message;
in response to detecting the file attached to the message, 
(5) automatically substituting, at the originating communication device, the file with the address such that the copy of the file is retrievable at the receiving communication device using the address; and
(6)  transmitting, from the originating communication device to the receiving communication device, the message including the address and omitting the file.


Claims 1, 8 and 14 of U.S. Patent No. 11,102,159 contain the same elements of claims 21, 28 and 35 of instant application. 
Claims 2 and 15 of U.S. Patent No. 11,102,159 contain the same elements of claims 22, 29 and 36 of instant application. 
Claims 3 and 10 of U.S. Patent No. 11,102,159 contain the same elements of claims 23, 30 and 37 of instant application. 
Claim 4  of U.S. Patent No. 11,102,159 contains the same elements of claims 24, 31 and 38 of instant application. 
Claims 6 and 12 of U.S. Patent No. 11,102,159 contain the same elements of claims 25-26, 32-33 and 39-40 of instant application. 
Claims 7 and 13 of U.S. Patent No. 11,102,159 contain the same elements of claims 27 and 34 of instant application. 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,369,414. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of U.S. Patent No. 9,369,414 contain the same elements of claim 21 of instant application: (1) transmitting (i.e., uploading), from an originating communication device to an external storage device, a copy of a file; (2) at the originating communication device an address of the copy of the file; (3) generating a message at the originating communication device; (4) at the originating communication device, a selection of the file for inclusion in the message; (5) at the originating communication device, the address in the message; and (6) transmitting, from the originating communication device to the receiving communication device, the message including the address without attaching the file (i.e., but not the file). Therefore, claims 21-40 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 

Present Application 17/409,533
21.   A  method comprising:
  (1) transmitting, from an originating communication device to an external storage device, a copy of a file; 
   (2) obtaining at the originating communication device an address of the copy of the file; 
    (3) subsequent to the transmitting and the obtaining, generating a message at the originating communication device, wherein the message is to be transmitted to a receiving communication device; 
  (4) prior to transmission of the message, receiving, at the originating communication device, a selection of the file for inclusion in the message;  
(5) automatically including, at the originating communication device, the address in the message; and 
 (6) transmitting, from the originating communication device to the receiving communication device, the message including the address without attaching the file.
U.S. Patent 9,369,414
1.  A method comprising: 
   (1) uploading, from an originating communication device to an external storage device, a copy of a file to be attached to a message, the uploading occurring prior to transmission of the message;  
  (3) attaching, at the originating communication device, the file to the message 
   (5) automatically substituting, at the originating communication device, in the message, (2) the file with an address of the copy on the external storage device such that the copy of the file is retrievable at a receiving communication device using the address;  and 
(6) transmitting, from the originating communication device to the receiving communication device, the message including the address but not the file. 
2. The method of claim 1, further comprising: (4) embedding the address in the file as metadata prior to the automatically substituting, the automatically substituting comprising processing the file to extract the address.


Claims 1-2, 10-11 and 18-19 of U.S. Patent No. 9,369,414 contain the same elements of claims 21-22, 28-29 and 35-36 of instant application. 
Claims 3 and 12 of U.S. Patent No. 9,369,414 contain the same elements of claims 23-24, 30-31 and 37-38 of instant application. 
Claims 8 and 16 of U.S. Patent No. 9,369,414 contain the same elements of claims 25-26, 32-33 and 39-40 of instant application. 
Claims 9 and 17 of U.S. Patent No. 9,369,414 contain the same elements of claims 27 and 34 of instant application. 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,356,033. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,356,033 contains the same elements of claim 21 of instant application: 1) transmitting from an originating communication device to an external storage device, a copy of a file; (2) at the originating communication device an address of the copy of the file; (3) generating a message at the originating communication device; (4) at the originating communication device, a selection of the file for inclusion in the message; (5) automatically including, at the originating communication device, the address in the message; and (6) transmitting, from the originating communication device to the receiving communication device, the message including the address without attaching the file (i.e., but not the attachment). Therefore, claims 21-40 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
Present Application 17/409,533
21.   A  method comprising:
  (1) transmitting, from an originating communication device to an external storage device, a copy of a file; 
   (2) obtaining at the originating communication device an address of the copy of the file; 
   (3) subsequent to the transmitting and the obtaining, generating a message at the originating communication device, wherein the message is to be transmitted to a receiving communication device; 
  (4) prior to transmission of the message, receiving, at the originating communication device, a selection of the file for inclusion in the message;  
(5) automatically including, at the originating communication device, the address in the message; and
(6) transmitting, from the originating communication device to the receiving communication device, the message including the address without attaching the file.
U.S. Patent 10,356,033
5. A method comprising: 
   at a server comprising a processor; and a communication interface,  
  (4) receiving, at the processor, a message from a sending device addressed to a receiving device and containing (i) an attachment, and (ii) 
  (2) metadata embedded in the attachment including an address of (1) a copy of the attachment stored on a storage device, wherein the copy of the attachment is retrievable at the receiving device using the address; automatically extracting the address from the attachment; 
(4)-(5) automatically substituting, in the message, using the processor, the attachment with the address of the copy of the attachment stored on the storage device; and 
(6) transmitting, using the communication interface, to the receiving device, the message including the address but not the attachment.


Claims 1-2, 4 and 5-8 of U.S. Patent No. 10,356,033 contain the same elements of claims 21-22, 24-29, 31-36 and 38-40 of instant application. 
Claim 3 of U.S. Patent No. 10,356,033 contain the same elements of claims 23, 30 and 37 of instant application. 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,032,611. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 9 of U.S. Patent No. 8,032,611 contain the same elements of claim 21 of instant application: (1) transmitting (i.e., uploading), from an originating communication device to an external storage device, a copy of a file; (2) at the originating communication device an address of the copy of the file; (3) generating a message at the originating communication device; (4) at the originating communication device, a selection of the file for inclusion in the message; (5) at the originating communication device, the address in the message; and (6) transmitting, from the originating communication device to the receiving communication device, the message including the address. Therefore, claims 21-40 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 

Present Application 17/409,533
21.   A  method comprising:
  (1) transmitting, from an originating communication device to an external storage device, a copy of a file; 
   (2) obtaining at the originating communication device an address of the copy of the file; 
  
  (3) subsequent to the transmitting and the obtaining, generating a message at the originating communication device, wherein the message is to be transmitted to a receiving communication device; 
  (4) prior to transmission of the message, receiving, at the originating communication device, a selection of the file for inclusion in the message; 
    

(5) automatically including, at the originating communication device, the address in the message; and 
  


 (6) transmitting, from the originating communication device to the receiving communication device, the message including the address without attaching the file.
U.S. Patent 8,032,611
1.  A method for processing data for transmission from an originating 
communication device to a receiving communication device, said method 
comprising, 
   (4) detecting at said originating communication device that said data comprises an attachment;  
  (2) determining at said originating communication device an address of a copy of said attachment present on a storage device external to said originating communication device and said receiving communication devices;  
  (3) substituting at said originating communication device said attachment with said address of said copy in said data such that said copy is retrievable at said receiving communication device via said address;  and 
   (6) transmitting said data from said originating communication device to said receiving communication 
device.
2. The method of claim 1, (5) wherein said address is embedded in said attachment, and said determining said address of said copy comprises processing said attachment to extract said address.
9.  The method of claim 1, further comprising, prior to said detecting: 
(1) uploading said copy of said attachment to said storage device;  (4) determining said address of said copy of said attachment;  and, at least one of: storing said address in at least one of a database and a table in association with an identifier of said attachment, and embedding said address in said attachment.


Claims 1-2 and 11-12 of U.S. Patent No. 8,032,611 contain the same elements of claims 21-22, 28-29 and 35-36 of instant application. 
Claims 3 and 13 of U.S. Patent No. 8,032,611 contain the same elements of claims 23, 30 and 37 of instant application. 
Claims 4 and 14 of U.S. Patent No. 8,032,611 contain the same elements of claims 27 and 34 of instant application. 
Claims 5 and 15 of U.S. Patent No. 8,032,611 contain the same elements of claims 24, 31 and 38 of instant application. 
Claims 10 and 20 of U.S. Patent No. 8,032,611 contain the same elements of claims 25-26, 32-33 and 39-40 of instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

  Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adler (US 2004/0205133), in view of Fisher et al. (US 2004/0215696), Jhingan et al. (US 2004/0186894).

As to claim 21, Adler discloses the invention as claimed, including a method comprising:
transmitting to an external storage device (i.e., filesystem, database; 126, Figs. 1-3A), a copy of a file (¶0010, “The smart server is coupled to a database containing a library of "multimedia elements", or simply "elements". Elements can consist of any digital media designated by the user, such as sound or graphics”; ¶0029, “The smart server software 124 communicates with a database 126 that contains a series or index of elements”; ¶0031, “Every time an element is added to the database, it is copied to the filesystem to ensure that the two are synchronized”);  
obtaining at the originating communication device an address of the copy of the file (¶0010, “Elements can consist of any digital media designated by the user, such as sound or graphics, which are assigned a unique identifier”; ¶0025, “When a user creates a new element, it must be assigned a unique identifier…unique identifiers can be generated by the smart server using techniques that are will know in the art”; ¶0036, “the client software will traverse the transmission list and insert the set of unique identifiers into the message 416. The unique identifiers will be inserted into the email in a place that the user does not typically have access to or interact with”); 
subsequent to the transmitting and the obtaining, generating a message at the originating communication device, wherein the message is to be transmitted to a receiving communication device (Fig. 4; Abstract, “Each multimedia element contained within the electronic mail message is replaced with a reference to its globally unique identifier. The electronic mail message is transmitted to an intended recipient”; ¶0004, “When the user has finished composing the message, it is electronically transmitted via a network to the intended recipient”; ¶0011, “Once the message is composed, but before it is transmitted, each element contained within the message is identified. Once identified, the element is removed from the message and replaced with its unique identifier. The message is sent to its recipient”; ¶0034, “A user interacts with the smart mail client to compose a message 402”); 
prior to transmission of the message, receiving, at the originating communication device, a selection of the file for inclusion in the message (404, Fig. 4; ¶0034, “A user interacts with the smart mail client to compose a message 402. Controls are provided to select a plurality of multimedia elements to embed within the message”; ¶0035, “The client software begins pre-delivery processing by determining if the message contains any multimedia elements 404”); 
automatically including, at the originating communication device, the address in the message (410-416, Fig. 4; ¶0035, “If the software determines that message contains elements, the initial element and its unique id are retrieved 410. The unique identifier associated with the element is added to a transmission list 412, which contains the identifiers for all elements embedded within the message”; ¶0036, “the client software will traverse the transmission list and insert the set of unique identifiers into the message 416. The unique identifiers will be inserted into the email in a place that the user does not typically have access to or interact with”);  and 
transmitting, from the originating communication device to the receiving communication device, the message including the address without attaching the file (418, Fig. 4; ¶0009, “provides a mechanism to minimize the bandwidth used in the transfer of multimedia elements embedded within email messages. The present invention satisfies this need by providing a system that replaces elements with unique identifiers”; ¶0011, “Once identified, the element is removed from the message and replaced with its unique identifier. The message is sent to its recipient”; ¶0036, “The message is delivered according to well-established protocols 418 and processing on the client side completes 420”).

Although Adler discloses transmitting to an external storage device, a copy of a file (126, Figs. 1-3A; ¶0010; ¶0029; ¶0031), Adler does not specifically disclose an originating communication device transmits a copy of a file to an external storage device. However, Fisher discloses transmitting, from an originating communication device to an external storage device, a copy of a file (310, Fig. 3; 430, Fig. 4; 530, Fig. 5; 670, Fig. 6; ¶0035, “the upload module 310 is configured to upload image data to a target server…If the image data resides within the sender's computer, the image data is uploaded to the target server”; ¶0052, “content data which corresponds to the content selected by the sender is uploaded to a target server”; ¶0057, “The content upload in the Block 430, the URL creation in the Block 440, and the URL attachment in the Block 450 are configured to be automatically performed without intervention from the sender”; ¶0061, “In Block 530, the selected image is copied to a specific location”; ¶0075, “After duplicating the selected image in the Block 645 or uploading the selected image in the Block 670, a URL is created to correspond with the selected image within a Block 650”; ¶0079). It would have been obvious to one of ordinary skill in the art at that time of the invention was made to modify the system of Adler to include transmitting, from an originating communication device to an external storage device, a copy of a file, as taught by Fisher because it would efficiently perform a backup of the files for the user by storing in the external database system, thereby retrieving the file at any later time (Fisher; ¶0035; ¶0057; ¶0061; ¶0075).

Adler does not specifically disclose subsequent to transmitting the copy of the file, obtaining at the originating communication device an address of the copy of the file. 
However, Jhingan discloses subsequent to transmitting the copy of the file (512, Fig. 5; 608, Fig. 6; ¶0044, “the attachment 214 is successfully uploaded to the hosting server 204”), obtaining at the originating communication device an address of the copy of the file (212, Fig. 2; 614, Fig. 6; ¶0045, “if a completed job is found, the BEP task 500 proceeds to a step 514. In the step 514, the placeholder in the email is replaced by a corresponding link to form an email package 208 having a message portion 210 and a link portion 212. The corresponding link indicates where the attachment pointed to by the placeholder is being stored. The corresponding link may be provided by the file-uploading module and may be, for example, a uniform resource locator (URL), a uniform resource identifier (URI), or a uniform resource name (URN)”; ¶0056, “In the step 608, once the attachment 214 is successfully uploaded, the meta-file is uploaded, signaling to the hosting server 204 the end of the uploading session”; ¶0058, “If the attachment uploading is successful in the step 610, the FU task 600 may generate a locator code in a step 614…The locator code may be stored onto a database and associated with the attachment 214. Once the locator code is generated, a locator object may be generated from the locator code. The locator object is typically referred to as a link for embedding into an email”). 
It would have been obvious to one of ordinary skill in the art at that time of the invention was made to modify the system of Adler to include subsequent to transmitting the copy of the file, obtaining at the originating communication device an address of the copy of the file, as taught by Jhingan because it would reduce the volume of the e-mail by receiving the address of the uploaded attachment, thereby decreasing the bandwidth required to send the e-mail (Jhingan; ¶0045; ¶0056; ¶0058).

As to claim 22, Adler discloses the method of claim 21, further comprising: subsequent to the obtaining, embedding the address in the file as metadata (¶0024, “pack the file or files that comprise the multimedia element together with a textual descriptive file, e.g., a .ini file, into one file. The textual file can also hold additional information regarding the object, such as the name of the file, the type of file, and the name and contact information for the file's author”; ¶0031, “contain both unique identifiers and element URLs to identify embedded elements, standard email clients will utilize only the URLs to retrieve elements from the web server using a Hypertext Transfer Protocol communications channel”; ¶0036, “The information can also be placed within the header of the HTML page as Meta data. Alternatively, the identifier information can be written within a message's MIME header, which is used to instruct current mail servers as to how a message should be delivered”). 

As to claim 23, Adler discloses the method of claim 21, wherein the file comprises an exchangeable image file format (EXIF), and the address is embedded in EXIF data (¶0010, “Elements can consist of any digital media designated by the user, such as sound or graphics, which are assigned a unique identifier”; ¶0023, “all digital content that can be embedded within an email message. Exemplary elements include image files, sound files, and even digital business cards”; ¶0024, “the file or files that comprise the multimedia element together with a textual descriptive file”).

As to claim 24, Adler discloses the method of claim 21, wherein the address comprises a uniform resource locator (URL) (¶0031, “While messages are configured to contain both unique identifiers and element URLs to identify embedded elements, standard email clients will utilize only the URLs to retrieve elements from the web server using a Hypertext Transfer Protocol communications channel”).

As to claim 25, Adler discloses the method of claim 21, wherein the message comprises at least one of an e-mail, a text-message, a short message service message, or an instant messaging message (¶0003, “Electronic mail, or email, is an increasingly popular medium used by people to communicate with one another”).

As to claim 26, Adler discloses the method of claim 21, wherein the file comprises at least one of image data, audio data, video data, or document data (¶0010, “Elements can consist of any digital media designated by the user, such as sound or graphics, which are assigned a unique identifier”; ¶0023, “all digital content that can be embedded within an email message. Exemplary elements include image files, sound files, and even digital business cards”; ¶0024, “the file or files that comprise the multimedia element together with a textual descriptive file”). 

As to claim 27, Adler discloses the method of claim 21, wherein the obtained address is stored in association with an identifier of the file in at least one of a database or a table, and the automatically including the address in the message comprises processing at least one of the database or the table to retrieve the address via the identifier (410-416, Fig. 4; ¶0031, “contain both unique identifiers and element URLs to identify embedded elements, standard email clients will utilize only the URLs to retrieve elements from the web server using a Hypertext Transfer Protocol communications channel”; ¶0035, “If the software determines that message contains elements, the initial element and its unique id are retrieved 410. The unique identifier associated with the element is added to a transmission list 412, which contains the identifiers for all elements embedded within the message”; ¶0036, “the client software will traverse the transmission list and insert the set of unique identifiers into the message 416. The unique identifiers will be inserted into the email in a place that the user does not typically have access to or interact with”)

As to claim 28, it is rejected for the same reasons set forth in claim 21 above. In addition, Adler discloses a communication device, comprising: at least one processor; one or more non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions, when executed, cause the communication device to perform operations (Fig. 1; ¶0025; ¶0026).

As to claim 29, it is rejected for the same reasons set forth in claim 22 above.

As to claim 30, it is rejected for the same reasons set forth in claim 23 above.

As to claim 31, it is rejected for the same reasons set forth in claim 24 above.

As to claim 32, it is rejected for the same reasons set forth in claim 25 above.

As to claim 33, it is rejected for the same reasons set forth in claim 26 above.

As to claim 34, it is rejected for the same reasons set forth in claim 27 above.

As to claim 36, it is rejected for the same reasons set forth in claim 22 above.

As to claim 37, it is rejected for the same reasons set forth in claim 23 above.

As to claim 38, it is rejected for the same reasons set forth in claim 24 above.

As to claim 39, it is rejected for the same reasons set forth in claim 25 above.

As to claim 40, it is rejected for the same reasons set forth in claim 26 above.

Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        December 17, 2022